DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2021 has been considered. It is noted that the non-patent literature and foreign documents were provided in parent application no. 14/459,896.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,697. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 9-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al. (US 2012/0133315), hereinafter referred to as Berman. 
Regarding claim 1, Berman discloses a system comprising: 
a window treatment (255) configured to be positioned adjacent to a window of a room, the window treatment having a motor drive unit (130) for adjusting a position of the window treatment (Berman: Figure 2A); 
a sensor (125) for measuring a light level at the window; and 
a controller (centralized control system, 110) configured for providing signals to the motor drive unit (130) to adjust the position of the window treatment so as to control a penetration distance of sunlight into the room when the window treatment is partially opened (Berman: Figures 2A and 2B),
the controller (110) configured to position the window treatment in a bright override position (towards a closed position) when the measured light level is at least one of greater than and equal to a bright threshold value, 
wherein the controller (110) is further configured to determine the bright threshold value (brightness algorithm threshold, reflectance algorithm threshold, etc.) based on at least one of an altitude angle of the sun and an incident angle between rays from the sun and a surface normal of the window (the selection of the threshold value depends on the angle of direct sunlight or reflected light, therefore the angle of light determines the threshold value).  
Examiner notes that the claims recite “for”, “configured for”, and "configured to.” It has been held that the recitations following “for” are drawn to intended use and are not positively recited or required. The recitations following “configured for” and “configured to" also do not positively require the recited limitations and the phrases only require being capable of performing the function. Further, it is noted that system claims are to cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Even so, it is understood that Berman is capable of performing the recited functions. Berman discloses a plurality of algorithms (600, 700, 800, 900) that are used continuously and simultaneously in order to obtain the desired effect (paragraphs [0096], [0130], [0139], [0140]). The different algorithms include lighting, radiation, brightness, reflectance, heat gain, etc. (paragraph [0044]). The algorithms each have a respective predetermined threshold value (Figures 6-9). The different algorithms are followed based on sensed conditions, such as solar angle and moved to the appropriate position (paragraphs [0099], [0139]). The solar angle and light levels are continuously tracked by the sensors and made available to the proactive and reactive algorithms (paragraph [0043]-[0045]). Berman discloses an algorithm (700) that compares the luminance to a first threshold value and the window treatment is moved or not moved accordingly if the measured light is above the first threshold (paragraph [0116]). Berman discloses another algorithm (600) that uses the measured solar angle to determine the solar penetration which is compared to a second threshold value and the window treatment is moved or not moved accordingly if the measured light is above the second threshold (paragraphs [0112], [0113]). When the sensor first detects a light level it can follow the luminance algorithm first and it is determined if the light level is above the first threshold (703). Berman also discloses a shadow algorithm (800) and reflectance algorithm (900) each having respective thresholds, and as similarly discussed above, can be used to determine the threshold value selected. Since Berman discloses that multiple algorithms can be used, if when the sensor detects a light level and the solar angle causes the solar penetration to be above the second threshold, the second threshold value is then used. Therefore, the solar angle determines the threshold value used for determining the position of the window treatment. Berman further discloses that stop positions are predetermined 215, 220, 225, and 230 based on sky mode which is determined by sensed conditions (paragraphs [0090], [0091]); and further states that the predetermined positions are based on any combination of the disclosed steps and variable characteristics (paragraph [0096]). Examiner further notes that the claims recite "when,” which is understood to be a conditional statement, and although not indefinite, the recitations don't positively require the condition since the condition is not required to be met. And as discussed above, Berman is capable of performing the function under the conditions suggested.
Regarding claim 2, Berman discloses the controller is further configured to determine the bright threshold value based on the altitude angle and the incident angle (the altitude angle is the angle of the sun (solar altitude or azimuth) and the incident angle is the angle of incidence of light).
Regarding claim 3, Berman discloses the controller is further configured to calculate the bright threshold value periodically during a day (the controller is responsive to different information – shadows, brightness, and reflectance; and based on the collected information, reactive algorithms or proactive algorithms are utilized simultaneously and continuously; Berman: paragraphs [0008], [0043], [0090], [0130]).  
Regarding claim 4, Berman discloses the controller is further configured to calculate the bright threshold value as a function of the altitude angle and the incident angle (the altitude angle and incident angle are variables that are used to determine the threshold value and therefore the value is a function of the altitude and incident angles).  
Regarding claim 9, Berman discloses that the controller is further configured to select a bright threshold value from at least two predetermined values (threshold values can be determined by predefined values).  
Regarding claim 10, Berman discloses the controller is further configured to position a plurality of window treatments in the bright override position when the measured light level is at least one of greater than and equal to the bright threshold value. Berman discloses that the controller is a system controller and discloses a plurality of motor drive units controlled by the controller to control respective window treatments.
Regarding claim 11, Berman discloses an apparatus comprising: 
a controller (110); and 
a memory (memory elements in the integrated circuits) having instructions stored thereon that when executed by the controller direct the controller to: 
provide signals to a motor drive unit (130) of a window treatment (255) configured to be positioned adjacent to a window of a room to adjust a position of the window treatment so as to control a penetration distance of sunlight into a room when the window treatment is partially opened; 
position the window treatment in a bright override position (towards a closed position) when a measured light25Attorney Docket: 13-22383-P2 DV1 level is at least one of greater than and equal to a bright threshold value; and 
determine the bright threshold value based on at least one of an altitude angle of the sun and an incident angle between rays from the sun and a surface normal of the window (brightness algorithm threshold, reflectance algorithm threshold, etc. and the selection of the threshold value depends on the angle of direct sunlight or reflected light, therefore the angle of light determines the threshold value).  
Regarding claim 12, Berman discloses the instructions, when executed by the controller, further direct the controller to determine the bright threshold value based on the altitude angle and the incident angle (the altitude angle is the angle of the sun (solar altitude or azimuth) and the incident angle is the angle of incidence of light).
Regarding claim 13, Berman discloses the instructions, when executed by the controller, further direct the controller to calculate the bright threshold value periodically during a day (the controller is responsive to different information – shadows, brightness, and reflectance; and based on the collected information, reactive algorithms or proactive algorithms are utilized simultaneously and continuously; Berman: paragraphs [0008], [0043], [0090], [0130]).  
Regarding claim 14, Berman discloses the instructions, when executed by the controller. further direct the controller to calculate the bright threshold value as a function of the altitude angle and the incident angle (the altitude angle and incident angle are variables that are used to determine the threshold value and therefore the value is a function of the altitude and incident angles).  
Regarding claim 19, Berman discloses the instructions, when executed by the controller, further direct the controller to select a bright threshold value from at least two predetermined values (threshold values can be determined by predefined values).  
Regarding claim 20, Berman discloses the instructions, when executed by the controller, further direct the controller to position a plurality of window treatments in the bright override position when the measured light level is at least one of greater than and equal to a bright threshold value. Berman discloses that the controller is a system controller and discloses a plurality of motor drive units controlled by the controller to control respective window treatments.
Claims 1-4, 9, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popat (US 5,663,621).
Regarding claim 1, Popat discloses a system comprising:
a window treatment (13) configured to be positioned adjacent to a window (21) of a room (Popat: Figure 3), the window treatment having a motor drive unit (motor 18) for adjusting a position of the window treatment (Popat: col 18, lines 6-17); 
a sensor (12) for measuring a light level at the window (21) (Popat: Figure 3); and 
a controller (14) configured for providing signals to the motor drive unit (18) to adjust the position of the window treatment so as to control a penetration distance of sunlight (admitted illumination) into the room when the window treatment is partially opened (the window treatment is moved to a particular tilt angle to admit an amount of diffuse illumination, the diffuse illumination is understood to be the sunlight penetration into the room), 
the controller configured to position the window treatment in a bright override position when the measured light level is at least one of greater than and equal to a bright threshold value (the window treatment is adjusted to a predetermined position when the measured light is greater than or equal to a bright threshold value; Popat: Figures 4 and 6B; col 24, lines 60-65; col 40, lines 15-52; step 31, step 35; when the brightness is greater than a threshold (second predetermined threshold), the window treatment is moved to a position to block direct solar radiation), 
wherein the controller is further configured to determine the bright threshold value based on at least one of an altitude angle of the sun and an incident angle between rays from the sun and a surface normal of the window (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25; the bright threshold value corresponds to conditions when direct solar light dominates which is based on the altitude angle of the sun based on the time, day, location, and orientation and incidence angle).  
Examiner notes that the claims recite “for”, “configured for”, and "configured to.” It has been held that the recitations following “for” are drawn to intended use and are not positively recited or required. The recitations following “configured for” and “configured to" also do not positively require the recited limitations and the phrases only require being capable of performing the function. Further, it is noted that system claims are to cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 2, Popat discloses wherein the controller is further configured to determine the bright threshold value based on the altitude angle and the incident angle (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25).  
Regarding claim 3, Popat discloses the controller is further configured to calculate the bright threshold value periodically during a day (the bright threshold value is dependent on time and the program loops during a day).  
Regarding claim 4, Popat discloses the controller is further configured to calculate the bright threshold value as a function of the altitude angle and the incident angle (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25).  
Regarding claim 9, Popat discloses the controller is further configured to select a bright threshold value from at least two predetermined values (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness; there are at least two predetermined light intensity values since the expected brightness is a function of time and location and directly related to the angle of incidence of light rays from the sun and the plurality of times produce a plurality of expected brightness values from which one value is selected; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25; Popat further discloses means for detecting specular reflections and comparing values when incident light is expected to be less than 90 degrees and greater than 90 degrees, which each have different expected brightness levels; col 43, lines 25-63; and further discloses detecting glare; col 48, lines 25-39).  
Regarding claim 11, Popat discloses  an apparatus comprising: 
a controller (14); and 
a memory (16) having instructions stored thereon that when executed by the controller (14) direct the controller to: 
provide signals to a motor drive unit (18) of a window treatment (13) configured to be positioned adjacent to a window (21) of a room to adjust a position of the window treatment so as to control a penetration distance of sunlight into a room when the window treatment is partially opened (the window treatment is moved to a particular tilt angle to admit an amount of diffuse illumination, the diffuse illumination is understood to be the sunlight penetration into the room); 
position the window treatment in a bright override position when a measured light 25Attorney Docket: 13-22383-P2 DV1level is at least one of greater than and equal to a bright threshold value (the window treatment is adjusted to a predetermined position when the measured light is greater than or equal to a bright threshold value; Popat: Figures 4 and 6B; col 24, lines 60-65; col 40, lines 15-52; step 31, step 35; when the brightness is greater than a threshold (second predetermined threshold), the window treatment is moved to a position to block direct solar radiation); and 
determine the bright threshold value based on at least one of an altitude angle of the sun and an incident angle between rays from the sun and a surface normal of the window (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25; the bright threshold value corresponds to conditions when direct solar light dominates which is based on the altitude angle of the sun based on the time, day, location, and orientation and incidence angle).  
Regarding claim 12, Popat discloses wherein the instructions, when executed by the controller, further directed the controller to determine the bright threshold value based on the altitude angle and the incident angle (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25).  
Regarding claim 13, discloses the instructions, when executed by the controller, further direct the controller to calculate the bright threshold value periodically during a day (the bright threshold value is dependent on time and the program loops during a day).  
Regarding claim 14, Popat discloses the instructions, when executed by the controller, further direct the controller to calculate the bright threshold value as a function of the altitude angle and the incident angle (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness which is a function of time and location and directly related to the angle of incidence of light rays from the sun; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25).  
Regarding claim 19, Popat discloses the instructions, when executed by the controller, further direct the controller to select a bright threshold value from at least two predetermined values (Popat: col 24, lines 40-50; the bright threshold value corresponds to the maximum expected brightness; there are at least two predetermined light intensity values since the expected brightness is a function of time and location and directly related to the angle of incidence of light rays from the sun and the plurality of times produce a plurality of expected brightness values from which one value is selected; col 28, lines 31-48; col 42, lines 56-67; col 48, lines 7-25; Popat further discloses means for detecting specular reflections and comparing values when incident light is expected to be less than 90 degrees and greater than 90 degrees, which each have different expected brightness levels; col 43, lines 25-63; and further discloses detecting glare; col 48, lines 25-39).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Berman, as applied in claims 4 and 14 above.
Regarding claims 5-8 and 15-18, although Berman discloses that the bright threshold value is calculated based on a function of altitude angle and incident angle it is not specifically disclosed that the bright threshold value is calculated according to the equation:
Emax = (Esun/0.8)*Calt*Cinc,
where: Emax is the bright threshold value; 
Esun is a predetermined maximum bright threshold value; 
Calt is a function of the altitude angle; and 
Cinc is a function of the incident angle,  
wherein Calt is given by the equation:  
Calt = 1-0.75*[1-exp(-0.21/sinAt)/0.81],
where At is the altitude angle,
wherein Cinc is given by the equation: 
		Cinc = [1-cosAi]*[1-Eshade/Esun],
where Ai is the incident angle; and 
Eshade is a predetermined minimum bright threshold value.  
However, the determination of a mathematical equation to yield the desired result of the threshold value would have been obvious to one having ordinary skill in the art. Berman teaches that algorithms are used to obtain desired lighting conditions within a room by controlling the position of the window treatment based on altitude angle, incident light angle, etc. and further discloses that predefined and pre-determined conditions may be used in configuring the system to determine ideal shading. Although Berman does not specifically disclose the details of the algorithms used it would be obvious for one to determine the equations to calculate the desired and ideal conditions. Such modification of the calculations would yield predictable results.
Regarding claims 8 and 18, Berman does not specifically disclose that the predetermined maximum bright threshold value is approximately 6,000 foot-candles, and where the predetermined minimum bright threshold value is approximately 2,500 foot-candles. However, it would have been obvious to one having ordinary skill in the art to select those threshold values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5-8 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Popat, as applied in claims 4 and 14 above.
Regarding claims 5-8 and 15-18, although Popat discloses that the bright threshold value is calculated based on a function of altitude angle and incident angle it is not specifically disclosed that the bright threshold value is calculated according to the equation:
Emax = (Esun/0.8)*Calt*Cinc,
where: Emax is the bright threshold value; 
Esun is a predetermined maximum bright threshold value; 
Calt is a function of the altitude angle; and 
Cinc is a function of the incident angle,  
wherein Calt is given by the equation:  
Calt = 1-0.75*[1-exp(-0.21/sinAt)/0.81],
where At is the altitude angle,
wherein Cinc is given by the equation: 
		Cinc = [1-cosAi]*[1-Eshade/Esun],
where Ai is the incident angle; and 
Eshade is a predetermined minimum bright threshold value.  
However, the determination of a mathematical equation to yield the desired result of the threshold value would have been obvious to one having ordinary skill in the art. Popat teaches that calculations are used to obtain desired lighting conditions within a room by controlling the position of the window treatment based on altitude angle, incident light angle, etc. Although Popat does not specifically disclose the specific equation is used it would be obvious for one to determine the equations to calculate the desired and ideal conditions. Such modification of the calculations would yield predictable results.
Regarding claims 8 and 18, Popat does not specifically disclose that the predetermined maximum bright threshold value is approximately 6,000 foot-candles, and where the predetermined minimum bright threshold value is approximately 2,500 foot-candles. However, it would have been obvious to one having ordinary skill in the art to select those threshold values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634